DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed June 23, 2021 has been entered.  Claims 1-13 remain pending in this application. 
The amendment to the title, specification, and claims have overcome the objections to the title, specification, and claims, as well as the rejection to the claims under 35 U.S.C. 112 and 101, as presented in the prior office action mailed April 7, 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claims 1, 7, and 13 recite “a mapping relation between the identification of the virtual function and the range of the storage resource of the memory”; this should be “storage resource in the memory” for consistency with the earlier recitations;
Claims 1, 7, and 13 recite “wherein the mapping relation is can only be modified”; the “is” prior to “can” should be removed;
The dependent claims are objected to for dependence on either claim 1 or claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13
Claims 1, 7, and 13 recite “the mapping relation of the register”.  However, no prior recitation of “the register” exists, leading to lack of antecedent basis.  It is assumed for the sake of examination that the limitation instead recites “the mapping relation of a register”. 
The dependent claims are rejected for dependence on either claim 1 or 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Ding et al. (US 2019/0065266, as provided in applicant’s IDS) in view of Dong et al. (“SR-IOV Networking in Xen: Architecture, Design and Implementation”) and Butcher et al. (US 2018/0357091)
Regarding claim 1, Ding teaches a data accessing method (Fig. 4), comprising: 
obtaining an identification of a virtual function corresponding to a virtual machine of a computing device and a first address related to data in a memory to be accessed by the virtual machine, wherein the identification of the virtual function and the first address are determined based on an access request received from the virtual machine of the computing device (“The method includes receiving a command associated with a non-volatile semiconductor memory device from a host system, the command including a virtual function identifier and a transaction identifier” [0010]; Fig. 3 shows virtual machines operating on a host system, where the hypervisor associates virtual machines with unique virtual functions for identifying which virtual machines commands originate from, see [0041]; the transaction identifier reads upon the first address as it is combined with a base address associated with the virtual function number’s partition to identify the index specifying a location in memory for a particular command, see [0061]; see also Fig. 4, step 406); 
determining a range of storage resource in the memory corresponding to the virtual machine based on the identification according to a mapping relation between the identification of the virtual function and the range of the storage resource in the memory (“identifying, via a virtual function mapping unit that is included within a controller and that maintains a function mapping table which stores programmable values that associate virtual functions with portions of shared resources of the controller, a portion of a shared resource of the controller based on the virtual function identifier and the transaction identifier,” [0010]; Fig. 3 shows a function mapping table mapping between different virtual function numbers and different memory partitions along with a size, see also [0059]; see also Fig. 4, step s 408/412); 
determining whether the first address is within the range (“before attempting to access a partitionable resource 308, storage device 104 checks the transaction identifier received from host system 102 against a partition size. This check prevents accessing data outside of a partition assigned to a particular virtual function and thus provides additional security as compared with not performing this check,” [0062]); and 
in response to determining that the address is within the range, accessing the data related to the address (“The method further includes accessing the identified portion of the shared resource based on the received command,” [0010], in combination with the citation to [0062], accessing the identified portion necessarily only occurs if the data is found within the partition assigned to the particular virtual function, see also Fig. 4, step 414).

Dong’s disclosure is generally related to SR-IOV capability, which is described in Section 1, Paragraph 3, as providing the ability for PCIe compliant devices for sharing one I/O device among multiple VM’s.  As Dong’s disclosure relates to virtualization of devices and resources, this comprises analogous art.
As part of this disclosure, Dong depicts a typical architecture in Fig. 1, where one physical function driver is provided, see Section 3.1, Paragraph 3 describing the physical function as “[controlling] underlying shared resources for all associated VF’s… SR-IOV network device shares physical resources and network bandwidth among VFs. The PF is designed to manage the sharing and coordinate between the VFs.”  Further, Section 3.1, Paragraph 1 states that “The IOMMU, managed by Xen, will remap VF driver fed guest physical address to machine physical address utilizing the VF RID as the IO page table index”.  
An obvious combination can be identified: combining Dong’s Xen hypervisor, along with its IOMMU, as well as the SR-IOV capability with Ding’s system, described in [0020] as using the PCIe standard.  Such a combination reads upon the limitation, as Dong’s disclosure states that the PF manages the sharing of resources between the VF, which necessitates the ability to modify the page table; further, the IOMMU capturing and mapping addresses received from 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Dong’s SR-IOV system and Xen hypervisor with IOMMU with Ding’s system.  Both elements are known in the art prior to the effective filing date of the claimed invention, and as Dong’s disclosure states how the SR-IOV capability is applied to PCIe devices, then one of ordinary skill in the art would recognize the ability to combine Dong’s SR-IOV teaching with Ding’s PCIe complaint devices.  Further, Ding already shows a hypervisor, Fig. 2, element 204, but does not specify a specific hypervisor.  As such, one of ordinary skill in the art would recognize the ability to use Dong’s Xen hypervisor as the particular hypervisor being used without requiring significant testing.
The combination of Ding and Dong still fails to teach where the method is performed by an SoC.
Butcher’s disclosure is related to providing virtualization of different resources and as such comprises analogous art.
As part of this disclosure, Butcher provides for an information handling system, see Fig. 1, where the information handling system includes devices and hypervisors associated to the execution of virtual machines, see [0036,0037].  Further, Butcher discloses that “processor 120 and one or more components of IHS 110 may be included in a system-on-chip (SoC)”, [0035].
An obvious combination can be identified: combining Ding’s system with Butcher’s disclosure implementing the processor and components of the system on an SoC. Such a combination reads upon the limitation of the claim.

Regarding claim 4, The combination of Ding, Dong, and Butcher teaches the method according to claim 1, and Ding further teaches wherein accessing the data related to the first address comprises: 
determining a starting physical address of the storage resource based on the identification (“To access a partitionable resource 308 for the command, virtual function mapping unit 206 provides the virtual function number to a virtual function mapping table 304 associated with the partitionable resource 308 and receives the base address of the associated partition in response” [0061]); 
determining a physical storage address corresponding to the first address based on the starting physical address and the first address (“Combination unit 306 receives the base address from the function mapping table 304 and also receives the transaction identifier and combines these values to produce an index for the partitionable resource 308,” [0061]); and 
accessing the data corresponding to the physical storage address (Fig. 4, step 414).
Regarding claim 5, the combination of Ding, Dong, and Butcher teaches the method according to claim 1, and Ding teaches the method further comprising: 
in response to receiving a request for setting a mapping relation between the identification and the range of the storage resource transmitted through a physical function (Fig. 4, step 402 receiving command to associate a portion of shared resource with virtual function, see also [0074]; physical functions are disclosed to be associated with particular virtual functions, see [0005,0006], so a request to associate a particular virtual function with underlying resources is necessarily accomplished through a physical function), storing the mapping relation in a register related to the memory (Fig. 4, step 404 writing values into I/O virtualization registers to program a virtual function mapping table, see also [0074]).
Regarding claim 6, the combination of Ding, Dong, and Butcher teaches the method according to claim 1, wherein the method is implemented on a system-on-a- chip (SoC) communicatively coupled with the computing device (see the claim 1 rationale discussing the incorporation of Butcher).
Regarding claim 7, Ding teaches a data accessing apparatus, comprising: 
one or more processors (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein”, [0011] requires a processor to perform the method); and
a memory storing instructions executable by the one or more processors (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein”, [0011]); 
wherein the one or more processors are configured to perform the method of claim 1 and rejected according to the same rationale.
Claims 10-12 are rejected according to the same rationale of claims 4-6.
Regarding claim 13, Ding teaches a computer-readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, a data accessing method is implemented (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein” [0011]), the method identical to claim 1 and rejected according to the same rationale.
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Dong and Butcher and further in view of Kothamasu et al. (US 2013/0290582).
Regarding claim 2, the combination of Ding, Dong, and Butcher teaches the method according to claim 1, but fails to teach the method further comprising: 
in response to determining that the address is not within the range, returning an error message.
While Ding does discuss preventing access to data outside assigned partitions, see [0062], no error is explicitly contemplated.
Kothamasu’s disclosure is related to providing and maintaining address ranges between a master device and a plurality of slave devices.   As such, this provides analogous art, as the 
As part of this disclosure, Kothamasu discloses providing a decode error response in response to attempts to access addresses falling outside specified address ranges, see [0026].
An obvious modification can be identified: providing a decode error response when attempts are made to access addresses falling outside of assigned or allocated ranges.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kothamasu’s decode error response to Ding’s virtual function address range checks, as providing an error response can augment Ding’s enhanced security by informing requesting virtual functions of command attempts that resulted in errors, with the information providing the virtual functions the ability to address the issues.
Regarding claim 3, the combination of Ding, Dong, Butcher, and Kothamasu teaches the method according to claim 2, wherein the error message indicates a decoding error (as discussed in the claim 2 rationale, Kothamasu explicitly provides a decode error response).
Claims 8 and 9 are rejected according to the same rationale of claims 2 and 3. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 6, 7, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 16, 18, and 19 of copending Application No. 16/809,020 in view of Dong.   Claims 1 and 6 are compared to claims 7 and 9 of the copending application in the table below.  Limitations in claim 1 are formatted to be close to similar to similar limitation in claim 7 and as such may appear out of order compared to the claim as currently recited.  For brevity, a similar comparison of claims 7, 12, and 13 is omitted, but discussed below.
Claim 1, instant application
Claim 7, Application 16/809,020 (claim 7 is dependent on claims 1, 5, and 6, but is presented as a whole here)
A data accessing method, performed by a system on a chip (SoC) and comprising: 



























	determining a range of storage resource in the memory corresponding to the virtual machine based on the identification according to a mapping relation between the identification of the virtual function and the range of the storage resource of the memory, wherein the mapping relation can only be modified by a physical function of the SoC to prevent accessing of the virtual function, such that the mapping relation of a register can only be accessed by a virtual machine manager rather than the virtual machine; 
	obtaining an identification of a virtual function corresponding to a virtual machine of a computing device and a first address 
	determining whether the first address is within the range; and 
	in response to determining that the address is within the range, accessing the data related to the address.

	dividing a physical resource set into a plurality of physical resource subsets according to a predetermined ratio, a number of the physical resource subsets being identical to a number of the virtual functions; and 
	allocating the plurality of physical resource subsets to the plurality of virtual functions respectively,

	dividing, in response to the physical resource set being provided by one physical unit, physical resources of the physical unit into a plurality of resource portions according to the predetermined ratio, the plurality of resource portions corresponding to the plurality of physical resource subsets respectively,
	wherein the allocating the plurality of physical resource subsets to the plurality of virtual functions comprises: 
	determining a plurality of address ranges of the plurality of resource portions within the physical unit; and 
	allocating the plurality of address ranges to the plurality of virtual functions respectively,

the method further comprising:




	determining, based on an access request of a virtual function among the plurality of virtual functions to the physical 




	allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address.

Claim 9, Application 16/809,020
The method according to claim 1, wherein the method is implemented on a system-on-a- chip (SoC) communicatively coupled with the computing device.
The method according to claim 1, wherein the method is executed on a system on chip (SoC) communicatively coupled with the computing device.


Examiner notes that based on the table above, the claims of application 16/809,020 are not identical to the instant claims.  However, one of ordinary skill in the art would recognize that the instant claims are not obvious over the claims of application 16/809,020, as some of the limitations not clearly identical are still required by the claims of 16/809,020, i.e. – claim 7 of application 16/809,020 recites allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address; while not explicitly provided as a limitation, this allowing is necessarily dependent on identifying which virtual function is making the request, also recited in the reception of the access request 
Even after this, the new amended limitation does not appear in the copending application.  However, this functionality is taught by Dong, as discussed in the rejection under 35 U.S.C. 103. An obvious modification identified is to incorporate the SR-IOV capability with a Xen hypervisor as disclosed by Dong.
It would have been obvious to incorporate Dong’s Xen hypervisor and SR-IOV relations between physical functions and virtual functions, as the SR-IOV functionality provides for a greater ability for sharing resources across multiple virtual machines in a manner that is scalable, fast, and highly resource efficient, see Dong Section 1, Paragraph 3.
While omitted from the table above, claims 16 and 18 of application 16/809,020 are directed to an apparatus comprising at least one processor and a memory storing instructions, the instructions identical to the methods of claims 7 and 9.  As such, claims 7 and 12 of the instant application are unpatentable over claims 16 and 18 of application 16/809,020, incorporating rationale above concerning the comparison between claims 1 and 6 of the instant application and claims 7 and 9 of application 16/809,020.
For claim 13 of the instant application, claim 19 of application 16/809,020 is directed to a non-transitory computer-readable storage medium, while either of claims 16 and claim 7 recite method steps similar to that of claim 13.  As such, while no single claim contains all the limitations, one of ordinary skill in the art would recognize that a non-transitory computer-readable storage medium is an obvious variant for executing methods.
Claims 2, 3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of copending Application No. 16/809,020 in view of Kothamasu.
The claims of application 16/809,020 do not disclose the limitations at issue.
As identified in the rejection under 35 U.S.C. 103 above, Kothamasu discloses providing a decode error response in response to attempts to access addresses falling outside specified address ranges, see [0026].
An obvious modification can be identified: providing a decode error response when attempts are made to access addresses falling outside of assigned or allocated ranges.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kothamasu’s decode error response as providing an error response would prevent attempts to access locations not assigned to particular partitions.
Claims 4, 5, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of copending Application No. 16/809,020 in view of Ding. 
None of the claims of application 16/809,020 match the limitations of the claims.
As discussed in the rejection under 35 U.S.C. 103, Ding discloses a system utilizing a virtual function number and transaction ID to identify the address being accessed, reading upon claims 4 and 10, as well as the ability to program registers with data in order to store mapping between the virtual functions and the partitioned resources, reading upon claims 5 and 11.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed June 23, 2021 have been fully considered and are moot in part and unpersuasive in part.
Applicant’s amendments necessitated a new grounds of rejection, provided above, and as such the arguments are moot for lack of opportunity to address the new Dong reference.
Regarding the double patenting rejection, in addition to the assertion that the amendments distinguish the claims from the copending application, rendered moot by the application of Dong, the applicant points out the earlier filing date and priority date of the instant application compared to the reference application as a reason to withdraw the double patenting rejection.  However, in MPEP 804.I.B(1), it is stated that a provisional nonstatutory double patenting rejection may be raised in each application where a rejection is proper, without regard for the relevant filing date/priority date.  MPEP 804.I.B(1)(b)(i) provides that if the only rejection remaining in the application is the provisional nonstatutory double patenting 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Etsion et al. (US 2016/0098367) utilizes its hypervisor to maintain the block tables, which are then used to control virtual machine access to memory,
Sarangdhar et al. (US 2017/0177909) discusses managing access to configured memory ranges,
Shanbhogue et al. (US 2018/0004675) discloses using an IOMMU to maintain page tables for mapping between resources and virtual machines, with additional discussion concerning security to prevent untrusted access to the memory pages,
Bert (US 2020/0356396) describes SR-IOV functionality with PF and VF mapping,
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139